                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,


                       Plaintiff,                                    8:18CR195


        vs.
                                                                      ORDER
TYREE CARNEY,


                       Defendant.




       This matter is before the Court on Defendant’s Motion for Reconsideration (Filing No. 52),
Motion for “Subpoena to Produce Electrically Stored Records” (Filing No. 56), and Motion for
“Subpoena to Produce Discovery Materials” (Filing No. 58). The motions will be denied.

                                       BACKGROUND

       On January 2, 2020, Defendant, proceeding pro se, filed a Motion to Vacate under 28
U.S.C. §2255. (Filing No. 49.) On January 14, 2020, Defendant filed a motion requesting that
transcripts from his change of plea hearings and sentencing hearing be prepared and transcribed.
(Filing No. 50.) Defendant also requested “disclosure of evidence,” which the Court construed as
a request for discovery. Defendant’s motion listed the documents he sought and indicated the
documents were needed for purposes of “appeal and later trial.” (Filing No. 50.)

       On January 15, 2020, the Court entered an order granting Defendant’s request for
transcripts. (Filing No. 51.) However, the Court ruled that transcripts would not be provided
without Defendant’s pre-payment of the costs associated with the transcripts. The January 15,
2020 order denied Defendant’s request for discovery, stating Defendant had not shown why he
needs discovery materials at this stage in the § 2255 proceedings.
       On January 27, 2020, Defendant filed a Motion for Reconsideration of the Court’s January
15, 2020 order. In February, 2020, Defendant filed two additional motions requesting discovery
materials.

                                            DISCUSSION

       Pursuant to 28 U.S.C. §753, “[f]ees for transcripts furnished in proceedings brought under
section 2255 . . . to persons permitted to sue or appeal in forma pauperis shall be paid by the United
States out of money appropriated for that purpose if the trial judge or a circuit judge certifies that
the suit or appeal is not frivolous and that the transcript is needed to decide the issue presented
by the suit or appeal.” 28 U.S.C. § 753 (emphasis added). At this point, there has not been a
determination of whether the suit is frivolous or whether the transcript is needed to decide issues
presented in this case. Therefore, Defendant’s Motion for Reconsideration will be denied. If
Defendant wants transcripts at this time, he must pay for them.

       Moreover, as the Court previously explained, pursuant to Rule 6 of the Rules Governing §
2255 Proceedings, “[a] judge may, for good cause, authorize a party to conduct discovery.” Rules
Governing § 2255 Proceedings R. 6. “A party requesting discovery must provide reasons for the
request.” Id. Defendant has not shown good cause why he needs discovery materials at this stage
in the § 2255 proceedings. Therefore, Defendant’s Motion for “Subpoena to Produce Electrically
Stored Records” (Filing No. 56) and Motion for “Subpoena to Produce Discovery Materials”
(Filing No. 58) will be denied at this time. Defendant may reassert this request at a more
appropriate time in these proceedings.

       Accordingly,

       IT IS ORDERED that Defendant’s Motion for Reconsideration (Filing No. 52), Motion
for “Subpoena to Produce Electrically Stored Records” (Filing No. 56), and Motion for “Subpoena
to Produce Discovery Materials” (Filing No. 58) are denied.

       Dated this 8th day of April, 2020.

                                                      BY THE COURT:
                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge

                                                  2
